           Case 3:15-cr-01366-JLS Document 70 Filed 11/20/20 PageID.152 Page 1 of 2
AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations


                                    UNITED STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA                                JUDGMENT IN A CRIMINAL CASE
                                                                     (For Revocation of Probation or Supervised Release)
                                                                     (For Offenses Committed On or After November I, 1987)
                               V.
          ALEJANDRO CAZARES-ZUNIGA (1)
                                                                        Case Number:        3:15-CR 013e6-JbS--~-----~--·,

                                                                                                              ~;-;: \i\ H
                                                                                                                        . ,::!::::7____ ""_

                                                                                                          l
                                                                     John Owen Lanahan
                                                                     Defendant's Attorney
REGISTRATION NO.               44655-298
                                                                                                                \1!:J\/ 2 o ~020 _________ .
•·
THE DEFENDANT:                                                                                           cLER 1<u:~ 01ST9tGY couf;T
                                                                                                      SOUTHERN DISW.ICT OF C/\LIFO11NIA
lZl admitted guilt to violation of allegation(s) No.        1                                         BY             fl'-       DEPUTY


 D   was found guilty in violation of allegation(s) No.
                                                          -------------- after denial of guilty.
Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                   Nature of Violation

                                    nv3, Unlawful use of a controlled substance .




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.




                                                                       ON. JANIS L. SAMMARTINO
                                                                      UNITED STATES DISTRICT JUDGE
            Case 3:15-cr-01366-JLS Document 70 Filed 11/20/20 PageID.153 Page 2 of 2
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                ALEJANDRO CAZARES-ZUNIGA(!)                                              Judgment - Page 2 of2
CASE NUMBER:              3:15-CR-01366-JLS

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
   3 months




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •     at
                  - - - - - - - - - A.M.                      on
                                                                   -------------------
       •     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
        •     on or before
        •     as notified by the United States Marshal.
        •     as notified by the Probation or Pretrial Services Office.

                                                        RETURN
  I have executed this judgment as follows:

        Defendant delivered on                                            to·
                                 -------------                                  ---------------
  at                                       , with a certified copy of this judgment.
       ------------


                                                                   UNITED STATES MARSHAL



                                      By                    DEPUTY UNITED STATES MARSHAL




                                                                                                    3:15-CR-01366-JLS
